ORDER

PER CURIAM
Defendant Alice Mahaney (“Mahaney”) appeals the judgment of conviction entered by the Circuit Court of Jefferson County after the trial court found her guilty of the class A misdemeanor of harassment in violation of Section 565.090, RSMo 2000. In her sole point on appeal, Mahaney contends that the trial court erred in overruling her motion for judgment of acquittal at the close of evidence and entering judgment against her because the State’s evidence was insufficient to sustain a finding of guilt beyond a reasonable doubt.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).